Exhibit 10.5

LOGO [g190960g71s36.jpg]

ASSOCIATE NON-COMPETITION, CONFIDENTIALITY

AND NON-SOLICITATION AGREEMENT

THIS AGREEMENT between Office Depot, Inc., a corporation headquartered in
Florida, (“Office Depot”) and Neil R. Austrian (“Associate”) is effective as of
the Associate’s start date with Office Depot.

For good and valuable consideration provided to Associate, including but not
limited to the compensation and benefits to be paid to Associate, the receipt
and sufficiency of which are hereby acknowledged, Associate agrees as follows:

1. Confidential Information. Associate acknowledges that as a result of
Associate’s employment with Office Depot, Associate has had or may have access
to confidential, proprietary, and/or non-public information concerning the
business or affairs of Office Depot or its subsidiaries, including but not
limited to information concerning customers, vendors, contracts or arrangements
with customers or vendors (including special terms and deals), employees,
marketing plans, business plans, operations, pricing, promotions, and business
strategies and methods (collectively, “Confidential Information”). Accordingly,
both during and after employment with Office Depot (regardless how it ends),
Associate shall not use or disclose to any third party any Confidential
Information for any reason other than as intended within the scope of
Associate’s employment or as approved by Office Depot in writing. Upon
separation of employment for any reason or at any other time upon request of
Office Depot, Associate shall immediately deliver to Office Depot all documents,
materials, and data (and copies thereof), in tangible, electronic, or intangible
form, relating to the business of Office Depot or any of its subsidiaries.

2. Inventions, Patents, and Copyrights. Associate acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, and all similar or related information (whether or not
patentable) which relate to Office Depot’s or any of its subsidiaries’ actual or
anticipated business, research and development, or existing or future products
or services, and which are conceived, developed, made, or reduced to practice by
Associate, alone or with others, while employed by Office Depot (collectively,
“Work Product”) belong to Office Depot. Associate hereby assigns to Office Depot
all right, title, and interest in and to such Work Product. Associate shall
promptly disclose such Work Product to Office Depot and perform all actions
reasonably requested by Office Depot (whether during or after employment) to
establish and confirm such ownership (including without limitation the execution
of assignments, consents, powers of attorney, and other instruments). Associate
further acknowledges and agrees that all writings and documentation of any kind
produced by Associate in the course of working for Office Depot are works made
for hire (as that term is defined by U.S. Copyright law) and the property of
Office Depot, including without limitation any copyrights in such writings and
documentation. To the extent that any such works may not, by operation of law or
otherwise, be a work made for hire, Associate hereby assigns to Office Depot all
copyright in such works, whether published or unpublished.

3. Non-Competition.

(a) Definitions.



--------------------------------------------------------------------------------

“Competitor” means office products stores, retailers, direct business to
business sales providers, or contract/commercial stationers, examples of which
currently include but are not limited to Office Max, Staples, Corporate Express,
P.P.R., Lyreco, W.B. Mason, Impact Office Supplies, and Royal Office Products;
and also includes businesses having a particular product line or service in
competition with an Office Depot product line or service (as long as Associate’s
responsibilities at Office Depot included such product line or service),
examples of which include copy services, shipping services, direct business
sales, internet based sales, or particular product lines at businesses such as
Wal Mart, Target, Best Buy, and FedEx Office; and also includes any internet or
other direct mail or direct marketing company engaged in the sale of business or
office products.

“Non-compete Period” means the period of Associate’s employment with Office
Depot and the greater of six months after Associate’s employment ends with
Office Depot (regardless how it ends) or the period of time following the end of
Associate’s employment during which Office Depot pays severance to Associate (or
if severance is paid in a lump sum, the period of time corresponding to the
amount of salary paid in a lump sum).

“Restricted Area” means that area necessary to protect Office Depot’s legitimate
business needs. Associate acknowledges that Office Depot does business in all 50
states, Puerto Rico, St. Croix, and other U.S. territories and has direct
competitors in all of these areas. Associate further acknowledges that Office
Depot’s Confidential Information needs to be protected in all 50 states, Puerto
Rico, St. Croix, and other U.S. territories. Accordingly, for those Associates
whose job responsibilities and access to Confidential Information are not
limited to a specific geographic area, the Restricted Area shall include all 50
states, Puerto Rico, St. Croix, and other U.S. territories. For all other
Associates, the Restricted Area shall be within 150 miles of the location(s)
where Associate worked for Office Depot within the two years prior to the end of
employment with Office Depot.

(b) Non-Competition Obligations. Associate acknowledges that in the course of
employment with Office Depot, Associate has and will have access to and gain
knowledge of the trade secrets and other Confidential Information of Office
Depot and its subsidiaries; Associate has or will have substantial relationships
with Office Depot’s and its subsidiaries’ existing and prospective customers;
and/or Associate has or will perform services of special, unique, and
extraordinary value to Office Depot. Therefore, during the Non-compete Period,
Associate shall not anywhere in the Restricted Area: (i) own any interest in,
control, or participate in any Competitor; or (ii) work for, become employed by,
or provide services to (whether as an employee, consultant, independent
contractor, officer, director, or board member) any Competitor where such
position or service is competitive with or otherwise similar to any of
Associate’s positions or services for Office Depot. Nothing shall prohibit
Associate from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation that is publicly traded so long as Associate
has no active participation in the corporation’s business.

4. Non-Solicitation and Non-Interference. During employment and for 12 months
after Associate’s employment ends with Office Depot (regardless how it ends),
Associate shall not directly or indirectly through another person or entity:
(a) induce or solicit any employee of Office Depot or any of its subsidiaries to
leave the employ of Office Depot or such subsidiary or otherwise interfere with
such employee’s relationship with Office Depot or any of its subsidiaries;
provided, however, that nothing shall prohibit Associate from discharging any
employee of Office Depot or such subsidiary as part of Associate’s regular
duties while employed by Office Depot; (b) hire any person who was an employee
of Office Depot or any of

 

2



--------------------------------------------------------------------------------

its subsidiaries during the last six months of Associate’s employment; or
(c) induce or solicit or attempt to influence any Customer, supplier, licensee,
licensor, or franchisee of Office Depot or any of its subsidiaries about whom
Associate has or may have had Confidential Information, or whom Associate, as a
result of his/her employment with Office Depot, contacted, solicited, or called
upon, to (i) cease doing business or change detrimentally its relationship with
Office Depot or such subsidiary, or (ii) provide or purchase goods or services
similar to the goods or services provided by it to or purchased by it from
Office Depot or such subsidiary. “Customer” means any individual, company, or
other entity that has bought, buys, or may purchase or otherwise obtain goods or
obtain services from Office Depot or any of its subsidiaries.

5. Non-Disparagement. Associate shall not during and after employment make any
false or disparaging statement regarding Office Depot or any of its subsidiaries
or its or their business, officers, directors, or employees.

6. Modification. If, at the time of enforcement of any of the obligations in
paragraphs 1 through 5 above, a court shall hold that the duration, scope, or
area restrictions are unreasonable, the parties agree that the maximum duration,
scope, or area reasonable, as determined by the court, shall be substituted and
that the court shall enforce the obligations as modified. Associate agrees that
the obligations in paragraphs 1 through 5 above are reasonable.

7. Enforcement. In the event of the breach or a threatened breach by Associate
of any of the obligations in paragraphs 1 through 5 above, Office Depot, in
addition to other rights and remedies existing in its favor, may apply to any
court for specific performance, temporary, preliminary, and/or permanent
injunctive relief, or other relief in order to enforce the obligations or
prevent any violations of the obligations. In addition, in the event of an
alleged breach or violation by Associate of the obligations in paragraphs 3 or
4, the Non-compete Period shall be tolled until such breach or violation has
been cured.

8. Associate’s Representations. Associate represents and warrants to Office
Depot that: (a) Associate’s employment with Office Depot and/or the execution,
delivery, and performance of this Agreement by Associate do not and shall not
conflict with, breach, violate, or cause a default under any contract,
agreement, instrument, order, judgment, or decree to which Associate is a party
or by which Associate is bound, (b) Associate is not a party to or bound by any
employment agreement, non-compete agreement, confidentiality agreement, or other
post-employment obligation with any other person or entity that would limit
Associate’s job duties or obligations with Office Depot in any way, and (c) upon
the execution and delivery of this Agreement to Office Depot, this Agreement
shall be the valid and binding obligation of Associate, enforceable in
accordance with its terms. Associate agrees to indemnify and hold harmless
Office Depot and its subsidiaries in the event of any claims against Office
Depot or its subsidiaries by a third party alleging that Associate has, by
virtue of being employed by Office Depot and/or entering into this Agreement,
created a conflict with, breached, violated, or caused a default under any
contract or agreement with, or obligation to, such third party. Office Depot’s
right to indemnification shall include without limitation the right to be
reimbursed by Associate for its attorneys’ fees and costs. Associate further
acknowledges and represents that Associate has had an opportunity to consult
with legal counsel regarding all of the provisions contained in this Agreement
and that Associate fully understands its terms and conditions.

 

3



--------------------------------------------------------------------------------

9. Survival. This Agreement shall survive and continue in full force in
accordance with its terms notwithstanding the separation of Associate’s
employment for any reason. Nothing in this Agreement implies any obligation of
continued employment of Associate by Office Depot, which employment shall be “at
will” unless otherwise specifically agreed in writing.

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:

Notices to Associate: Associate’s last address appearing in the
payroll/personnel records of Office Depot.

Notices to Office Depot:

Office Depot, Inc.

6600 N. Military Trail

Boca Raton, Florida 33496

Attention: Office of the General Counsel

and

Office Depot, Inc.

6600 N. Military Trail

Boca Raton, Florida 33496

Attention: Executive Vice President - Human Resources

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any jurisdiction (and it is not capable of modification), it
shall be severed and such invalidity, illegality, or unenforceability shall not
affect the enforceability of the provision in any other jurisdiction, nor shall
it affect the enforceability of any other provision of this Agreement.

12. Complete Agreement. This Agreement is the complete agreement between the
parties and supersedes and preempts any prior understandings, agreements, or
representations between them, whether written or oral, which may have related to
the specific subject matter that is contained in this Agreement.

13. No Strict Construction. The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

14. Successors and Assigns. This Agreement is intended to inure to the benefit
of and be enforceable by Office Depot and its successors and assigns. Associate
may not assign or delegate Associate’s obligations hereunder without the prior
written consent of Office Depot.

15. Choice of Law; Venue; Waiver of Right to Jury Trial. All issues and
questions concerning the construction, validity, enforcement, and interpretation
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any other
jurisdiction. Any

 

4



--------------------------------------------------------------------------------

claim or dispute arising out of or relating to this Agreement, including but not
limited to its legality, interpretation, or enforceability, shall be heard and
determined exclusively by the Circuit Court of the Fifteenth Judicial Circuit in
and for Palm Beach County, Florida, unless federal jurisdiction is available, in
which case the Southern District of Florida, shall have exclusive jurisdiction
to hear and determine such claim or dispute; provided, however, that such courts
shall not have exclusive jurisdiction if Associate’s principal place of
employment is outside of Florida and Associate’s primary duty is direct sales to
customers of Office Depot in a defined territory that does not include Florida.
The parties expressly submit and consent in advance to the jurisdiction of such
courts in any action or suit commenced in such court, and each party hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. IN ANY SUCH PROCEEDINGS, EACH OF THE
PARTIES HEREBY KNOWINGLY AND WILLINGLY WAIVES AND SURRENDERS SUCH PARTY’S RIGHT
TO TRIAL BY JURY AND AGREES THAT SUCH LITIGATION SHALL BE TRIED TO A JUDGE
SITTING ALONE AS THE TRIER OF BOTH FACT AND LAW, IN A BENCH TRIAL, WITHOUT A
JURY.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Office Depot and Associate, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect its validity, binding effect, or enforceability.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Associate has executed this Agreement as of the date written
below.

 

Associate: Date: May 23, 2011

/s/ Neil R. Austrian

Signature

Neil R. Austrian

Name (please print)

 

6